COURT OF CHANCERY
                                           OF THE
                                     STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                            LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                          500 N. KING STREET, SUITE 11400
                                                                           WILMINGTON, DELAWARE 19801-3734


                                          September 26, 2022

     Peter J. Walsh, Jr., Esquire                          Edward B. Micheletti, Esquire
     Kevin R. Shannon, Esquire                             Lauren N. Rosenello, Esquire
     Christopher N. Kelly, Esquire                         Skadden, Arps, Slate, Meagher & Flom LLP
     Mathew A. Golden, Esquire                             920 N. King Street, 7th Floor
     Callan R. Jackson, Esquire                            P.O. Box 636
     Potter Anderson & Corroon LLP                         Wilmington, DE 19899-0636
     1313 N. Market Street
     Hercules Plaza, 6th Floor                             Brett M. McCartney, Esquire
     Wilmington, DE 19801                                  Elizabeth A. Powers, Esquire
                                                           Sarah T. Andrade, Esquire
     Brad D. Sorrels, Esquire                              Ballard Spahr LLP
     Wilson Sonsini Goodrich & Rosati, P.C.                919 N Market St., 11th Floor
     222 Delaware Avenue, Suite 800                        Wilmington, DE 19801
     Wilmington, DE 19801
                                                           Martin S. Lessner, Esquire
                                                           Tammy L. Mercer, Esquire
                                                           Lakshmi Muthu, Esquire
                                                           M. Paige Valeski, Esquire
                                                           Young Conaway Stargatt & Taylor, LLP
                                                           Rodney Square 1000 North King Street
                                                           Wilmington, DE 19801

                    Re:    Twitter, Inc. v. Elon R. Musk et al.,
                           C.A. No. 2022-0613-KSJM

      Dear Counsel:

             Oral argument on the parties’ pending motions will be held remotely tomorrow,

      Tuesday, September 27, 2022, beginning at 1:30 p.m. Two 90-minutes sessions will be

      allocated to this hearing, which will conclude no later than 4:45 p.m. We will take a fifteen-

      minute break around 3 p.m.
C.A. No. 2022-0613-KSJM
September 26, 2022
Page 2 of 3

         The 180 minutes will be allocated evenly between Defendants, on the one hand, and

Plaintiff, on the other. The Morgan Stanley entities’ argument time will count against

Defendants’ 90-minutes. We will begin with the Second Motion to Amend.1 We will then

work through Defendants’ discovery motions in the order they were filed,2 before turning

to Plaintiff’s discovery motions in the order they were filed.3 I will rely on the parties to

keep track of time and report any issues that arise over the course of the hearing.

         As you are aware, I have issued letters attempting to focus arguments concerning

Defendants’ Second Motion to Amend4 and Defendants’ Fifth,5 Sixth,6 and Seventh7

Discovery Motions. I have not issued similar letters as to Plaintiff’s Fifth, Sixth, or Seventh

Discovery Motions and do not anticipate doing so in advance of the September 27 hearing.

The parties should be prepared to address those motions in full.

         Counsel to the parties and relevant non-parties will receive a Zoom link and further

instructions from CourtScribes. By no later than 10:00 a.m. on September 27, the parties

shall submit jointly to CourtScribes, with a copy to Chambers, a list of persons they expect

to attend the hearing.



1
    C.A. No. 2022-0613-KSJM, Docket (“Dkt.”) 440.
2
    Dkt. 422, 468, and 524.
3
    Dkt. 422, 531, and 532.
4
    Dkt. 580, 601.
5
    Dkt. 579.
6
    Dkt. 593.
7
    Dkt. 600.
C.A. No. 2022-0613-KSJM
September 26, 2022
Page 3 of 3

       An audio feed of this hearing, provided by CourtScribes, will be available through

the following public access lines:

       (774) 267-2687

       (617) 829-7274

       (774) 267-7226

       (774) 267-7876

       (774) 267-7689

Each line allows up to 1,000 phones to connect; if one does not work, try another.

       The standard instruction applies: Aside from our Court of Chancery Court Reporter,

no one (i.e., no party, counsel, member of the press, or any other attendee) may record the

hearing in any manner (i.e., video, audio, or otherwise).

                                          Sincerely,

                                          /s/ Kathaleen St. Jude McCormick

                                          Kathaleen St. Jude McCormick
                                          Chancellor

cc:    All counsel of record (by File & ServeXpress)